Citation Nr: 1123655	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-02 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disorder, to include as due to exposure to ionizing radiation.  

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for sterility, to include as due to exposure to ionizing radiation.  

3.  Entitlement to service connection for prostate cancer, to include as due to exposure to ionizing radiation.  

4.  Entitlement to service connection for nerve damage, to include as due to exposure to ionizing radiation.  

5.  Entitlement to service connection for a back disorder, to include as due to exposure to ionizing radiation.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO denied service connection for a dental disorder and for sterility, both to include as due exposure to ionizing radiation, on a de novo basis.  The RO also denied service connection for prostate cancer, nerve damage, and a back disorder (listed as a dorsal and lumbar spine disability), all to include as due to exposure to ionizing radiation.  

A hearing was held on January 12, 2011, in Wichita, Kansas, before the undersigned Acting Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.


As previously noted, the January 2009 rating decision denied service connection for a dental disorder and for sterility, both to include as due to exposure to ionizing radiation, on a de novo basis.  The Board notes, however, that service connection for those disorders was previously denied in a final October 1997 rating decision.  Therefore, the Board must first address whether the Veteran submitted new and material evidence to reopen his claims for entitlement to service connection for a dental disorder and sterility.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Service connection for a disorder which is claimed to be attributable to radiation exposure during service can be accomplished in three different ways.  Ramey v. Brown, 9 Vet. App. 40 (1996).  First, there are specific diseases that may be presumptively service connected if manifest in a radiation-exposed veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-exposed" veteran is one who participated in a radiation-risk activity.  A "radiation-risk activity" includes the onsite participation in a test involving the atmospheric detonation of a nuclear device, occupation of Hiroshima or Nagasaki during World War II, or presence at certain specified sites.  38 C.F.R. § 3.309(d)(3).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

Second, other "radiogenic" diseases, such as any form of cancer listed under 38 C.F.R. § 3.311(b)(2), found five years or more after service in an ionizing radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service, or if they are otherwise linked medically to ionizing radiation exposure while in service.  Other claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding.  38 C.F.R. § 3.311(b)(4).  When it has been determined that: (1) a veteran has been exposed to ionizing radiation as a result of participation in the atmospheric testing of nuclear weapons; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c).  When such a claim is forwarded for review, the Under Secretary for Benefits shall consider the claim with reference to 38 C.F.R. § 3.311(e) and may request an advisory medical opinion from the Under Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The medical adviser must determine whether sound scientific and medical evidence supports a conclusion that it is "at least as likely as not" that the disease resulted from in-service radiation exposure or whether there is "no reasonable possibility" that the disease resulted from in-service radiation exposure.  38 C.F.R. § 3.311(c)(1).  

Third, direct service connection can be established by showing that the disease or malady was incurred during or aggravated by service, a task which includes the burden of tracing causation to a condition or event during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he has a dental disorder, sterility, prostate cancer, nerve damage, and a back disorder, which are all related to his period of service.  He specifically alleges that he incurred those disorders as a result of exposure to ionizing radiation and other chemicals while serving in the military.  The Veteran indicates that he served with A Battery, 2nd Missile Battalion, 562nd Artillery, at Fort Greely, Alaska, which he asserts was a Hercules missile site with weapons that had nuclear capability.  He also claims that an experimental nuclear reactor was installed at Fort Greely, Alaska, and that Sarin and VX gases were tested at that facility.  He further indicates that he had exposure to ionizing radiation while serving at Willow Grove, Pennsylvania.  

A September 1997 VA general medical examination report noted that the Veteran reported that he was exposed to either nuclear reactors or nuclear missiles for two and a half hours in 1964 and for one and a half days in 1965.  

In a December 2008 Radiation Risk Activity Information Sheet, the Veteran reported that he was exposed to radiation during active duty in 1964 in Willow Grove, Pennsylvania, and from 1965 to 1966 while serving at Fort Greely, Alaska.  He reported that there was an experimental nuclear reactor, as well as chemical, biological, and nuclear training, apparently at Fort Greely, Alaska.  

As noted above, the Veteran had active service from December 1963 to October 1966.  His DD Form 214 indicates that he had one year, six months, and two days of foreign and/or sea service.  There is a notation that the Veteran's last duty assignment was with Battery A, 2nd Missile Battalion, 562nd Artillery, US Army Alaska.  

The Veteran's service treatment records do not show that he was exposed to radiation, and a Record of Exposure to Radiation form, associated with his service treatment records, was not completed.  However, the Board notes that the Veteran's complete service personnel records are not associated with his claims file.  Such records are pertinent to the claims, and therefore, the RO should attempt to obtain and associate them with the claims file.

Additionally, the Board notes that there is no indication in the claims file that all necessary development of the Veteran's claims pursuant to 38 C.F.R § 3.111 has been undertaken.  For example, it does not appear that the Veteran's claims, to specifically include his claim for service connection for prostate cancer (a radiogenic disease under 38 C.F.R. § 3.311(b)(2)), have been properly developed pursuant to the provisions of 38 C.F.R. § 3.311(a)(2)(iii).  Therefore, any such necessary development should be undertaken on remand.  




Accordingly, these issues are REMANDED for the following:  

1.  The RO should contact the National Personnel Records Center (NPRC), or any other appropriate service department offices, to obtain the Veteran's complete service personnel records.  

If more details are required to conduct such search, the Veteran should be asked to provide the necessary information.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, the Veteran should be provided with appropriate notice under 38 C.F.R. § 3.159(c), and given an opportunity to respond.  

2.  The RO should develop the Veteran's claims as necessary in accordance with the provisions of 38 C.F.R. § 3.311, to specifically include 38 C.F.R. § 3.311(a)(2)(iii).  The RO should determine whether the Veteran was exposed to radiation, and if so, should obtain a dose estimate.  The RO should document all actions that are taken and any determinations that are made.

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination.

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


